DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0038, “the nano-film prepared in 4)” should read “the nano-film prepared in 3)”
Appropriate correction is required.
Claim Objections
Claims 1 and 5 objected to because of the following informalities: 
In claim 1 line 13-14, “injecting argon or helium to the sputtering chamber” should read “injecting argon or helium into the sputtering chamber”
In claim 1 line 20, “soaking the nano-film obtained in 3) into in a saturated aqueous solution” should read “soaking the nano-film obtained in 3) in a saturated aqueous solution”
In claim 5, “the nano-film prepared in 4)” should read “the nano-film prepared in 3)” to align with step 4 of claim 1.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9 of U.S. Patent No. 11254612 in view of Lu (NPL – “Synthesis of freestanding single-crystal perovskite films and heterostructures by etching of sacrificial water-soluble layers”), Zelner (US 20140216921 A1), and Fukushima (KR 101412319 B1).
claim 1, the reference patent (US 11254612 B2) teaches preparing a cement hydration product of calcium silicate hydrate (claims 1, 2), wherein the calcium to silicon ratio is 0.5 to 3.0 (claim 4), the cement hydrate is made into a powder and pressed into a target material with a diameter of 60 mm and a thickness of 4-5 mm (claim 5), a cement hydration product film is formed by magnetron sputtering of the cement hydrate product (target) comprising placing a substrate on a sample stage, placing the cement hydration product on a magnetron target position, adjusting the distance between the substrate and target to be 2-10 cm, vacuuming the chamber to a pressure not less than 1e-3 Pa, introducing argon gas at a flow rate of 10-100 sccm, controlling the pressure to 0.5-2.5 Pa, setting a sputtering output power of 50-250 W, setting a pre-sputtering time of 5-10 minutes, rotating the substrate at constant speed, and depositing the cement hydration product for 200-500 min (claim 9). The reference patent also teaches immersing the cement hydration product film in a saturated aqueous solution of calcium hydroxide (claim 1).
The reference patent fails to explicitly teach soaking the film in calcium hydroxide at 25 °C for 1-3 days.
However, Lu (NPL) teaches a Sr3Al2O6 sacrificial layer takes about 1 day to dissolve buried layers of intermediate thickness between 40 and 80 nm (pg. 1259) in water at room temperature (~25 °C) (pg. 1256). The reference patent teaches a sacrificial layer of strontium aluminate with a thickness of 80-200 nm (claim 6, 7) dissolved in an aqueous solution of calcium hydroxide (claim 1). The reference patent claims are silent to the time of immersion and temperature of the calcium hydroxide film. Because Lu teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to immerse the strontium aluminate film in a room temperature solution of calcium hydroxide for at least a day with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined 
Alternatively, because the reference patent claims require that the sacrificial layer dissolves, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to immerse the film in the calcium hydroxide film for long enough to dissolve the strontium aluminate, which would result in an immersion time of 2 days according to the reference patent specification (para 0044).
The combination of the reference patent and Lu fails to explicitly teach pressing the powder at a pressure of 100-200 mPa. However, the reference patent teaches pressing the powder at a pressure of 280 mPa (claim 5). Though the reference patent fails to explicitly teach a pressure of 100-200 mPa, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because 280 mPa is so close to the claimed range of 100-200 mPa that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a pressure of 100-200 mPa with a reasonable expectation of success and with predictable results.
	Alternatively, Zelner (US 20140216921 A1) teaches that the pressure for compacting a target may vary based upon the target material, desired density, and desired deposition rate (para 0028). 
The combination of the reference patent, Lu, and Zelner fails to explicitly teach a pressure of 100-200 mPa; however, Zelner recognizes that target forming pressure is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of target forming pressure 
	The previous combination of the reference patent, Lu, and Zelner fails to explicitly teach calcining the powder at a temperature of 150-250 °C for 2-3 hours. However, Fukushima (KR 101412319 B1) teaches a hydrate powder is calcined at 100 to 500 °C, which overlaps with the claimed range, before pulverization and sintering of the powder (para 0032, 0039, 0043-0044). Fukushima also teaches calcining the powder to remove unnecessary moisture and preventing the formation of defects (para 0039). Because Fukushima teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to calcine the powder of the reference patent at a temperature of 100 to 500 °C with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Though the combination of the reference patent, Lu, Zelner, and Fukushima fails to explicitly teach calcining at a temperature of 150-250 °C, one would have expected the use of any value within the Fukushima range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 100 to 500 °C, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Alternatively, Zelner (US 20140216921 A1) teaches calcination temperature and calcination time may vary and be selected based upon the components in the target and can affect grain size (para 0022, 
Additionally, Zelner recognizes calcination temperature and calcination time are result-effective variables and thus it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of calcination temperature and calcination time by routine optimization, which can include a temperature of 150-250 °C and a time of 2-3 hours. See MPEP 2144.05(II). 
Regarding claim 2, the reference patent teaches a C-S-H powder having the formula (CaO)x*SiO2*H2O, in which x ranges from 0.5 to 3.0 (claim 4).
Regarding claim 3, as described in the claim 1 rejection, the combination of the reference patent, Lu, Zelner, and Fukushima teaches calcination temperature and calcination time are result effective variables (Zelner para 0022, 0026) and thus the routine optimization may result in a calcination at 200 °C for 2.5 hours.
Regarding claim 4, as described in the claim 1 rejection, the combination of the reference patent, Lu, Zelner, and Fukushima teaches target forming pressure is a result-effective variable (Zelner 
Though the reference patent fails to explicitly teach a distance of 5 cm, flow rate of 50 sccm, pressure of 1.5 Pa, pre-sputtering time of 8 min, one would have expected the use of any value within the reference patent range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 2-10 cm, 10-100 sccm, 0.5-2.5 Pa, and 5-10 minutes, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Though the reference patent fails to explicitly teach a sputtering time of 150 minutes, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because 200-500 min is so close to the claimed value of 150 min that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used 150 min with a reasonable expectation of success and with predictable results.
Regarding claim 5, as described in the claim 1 rejection, the combination of the reference patent, Lu, Zelner, and Fukushima teaches a soaking of strontium aluminate at room temperature (25 °C) (Lu pg. 1256). Additionally, because the reference patent claims require that the sacrificial layer dissolves, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to immerse the film in the calcium hydroxide film for long enough to .


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the closest prior art to the claimed invention is Chen (NPL – “Green synthesis of calcium silicate bioceramic powders”) and Zelner (US 20140216921 A1). Chen teaches calcium and silicon in a ratio (Ca/Si) of 0.667 to 1.33, wherein the powders are mixed with water to form calcium silicate hydrate powder that is sintered. Additionally, Zelner teaches forming a sputtering target that may comprise calcium silicate (CaSiO3) by calcination and pressing.
Chen and Zelner fail to explicitly teach calcining the C-S-H powder for 2-3 hours under a temperature of 150-250 °C, cooling to approximately 25 °C, pressing the C-S-H powder under a pressure of 100-200 mPa to yield a target material having a diameter of between 50 and 60 mm and a thickness of between 4 and 6 mm, fixing a substrate on a sample table of a magnetron sputtering apparatus, placing the target material in a target position of the magnetron sputtering apparatus, maintaining a relative distance between the substrate and target material to 2-10 cm, evacuating a sputtering chamber of the magnetron sputtering apparatus to a pressure of not more than 10-3 Pa, injecting argon or helium to the sputtering chamber, wherein a flow rate of the argon or helium is controlled to be 10-100 sccm to keep the pressure in the sputtering chamber at 0.5-2.5 Pa, setting a magnetron sputtering power to 50-200 W, pre-sputtering the target material for 5-10 minutes, turning on a rotation system of the sample table and rotating the substrate at a constant speed, sputtering the target material for 30-300 minutes, to yield a nano-film, and soaking the nano-film in a saturated aqueous solution of calcium hydroxide at approximately 25 °C for 1-3 days, to yield a hydrated calcium silicate nano-film. 
Claims 2-5 depend on claim 1 and thus are allowable for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK S OTT/Examiner, Art Unit 1794